Citation Nr: 1757796	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-42 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right hand and/or wrist disability.

2.  Entitlement to service connection for a left hand and/or wrist disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for bilateral arthritis of the hands and wrists and recurrent neck pain.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge at the RO on her December 2014 substantive appeal (VA Form 9).  She withdrew her hearing request in February and July 2016 (see a February 2016 statement submitted by her representative and a July 2016 "Statement in Support of Claim" form (VA Form 21-4138)).

In February 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107  (a)(2) (2012).

In October 2016 and August 2017, the Board remanded these matters for further development.

The Board points out that the issue of entitlement to compensation under 38 U.S.C. § 1151 (2012) for a bilateral elbow disability was remanded to the agency of original jurisdiction (AOJ) in August 2017 for issuance of a statement of the case (SOC).  An SOC was issued in August 2017, but the Veteran did not submit a substantive appeal pertaining to the 1151 issue and this issue has not been certified to the Board for appellate review.  Hence, the 1151 issue listed in the Board's August 2017 remand and in the August 2017 SOC is not before the Board.

Finally, the Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for right and left leg disabilities other than a right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis, and the Board remanded these issues in August 2017 for further development.  A Decision Review Officer granted service connection for right and left leg myositis group XIII and XIV by way of a September 2017 decision, and thereby resolved the appeal as to these issues.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she began to experience hand, wrist, and neck pain in service associated with her training and work activities.  She also contends that such symptomatology has continued in the years since service, but there is some evidence to the contrary.  For instance, her September 1992 separation examination was normal other than for slight anemia, there is no evidence of any hand, wrist, or neck symptoms for years following service, and the Veteran has provided information which is inconsistent with a continuity of hand, wrist, and cervical spine symptomatology in the years since service.

The Veteran was afforded VA hand, wrist, and cervical spine examinations in February 2017 and was diagnosed as having bilateral synovitis of the hands and wrists and degenerative arthritis of the cervical spine.  In its August 2017 remand, the Board explained that the examiner who conducted the February 2017 examinations did not provide any opinion as to whether the Veteran's cervical spine disability was directly related to service.  In this regard, the Board noted that the Veteran was treated for headaches in service and that acupuncturist C. Miller, L. Ac,. Dipl. Ac. explained in an April 2017 letter that migraines are often caused by cervical spine disabilities.  

As for the hand and wrist disabilities, the February 2017 examiner opined that the Veteran's synovitis of the hands and wrists was not likely ("less likely than not"/ "less than 50 percent probability") incurred in or caused by service.  In the August 2017 remand, the Board explained that this opinion was insufficient because it was entirely based on the absence of evidence of treatment for specific injuries in the Veteran's service treatment records and the examiner did not acknowledge or discuss the significance, if any, of the Veteran's treatment for bilateral hand problems in service (including a left hand injury when a rack fell on the Veteran's hand).  

In light of the above, the Board instructed the AOJ to obtain addendum medical opinions from the examiner who conducted the February 2017 VA hand, wrist, and cervical spine examinations.  The Board acknowledges that its August 2017 remand only includes directives to obtain addendum opinions concerning the etiology of the Veteran's hand and wrist disabilities and that it erroneously failed to include a directive concerning the need for an addendum opinion pertaining to the Veteran's cervical spine disability.  Regardless, the AOJ identified this error and also sought an addendum opinion concerning the etiology of the Veteran's cervical spine disability (see an August 2017 "Deferred Rating Decision" form (VA Form 21-6789)).

In September 2017, the physician who conducted the February 2017 VA hand, wrist, and cervical spine examinations re-reviewed the Veteran's claims file.  The physician explained that headaches are an ancillary symptom of cervical disc disease and not the primary cause of headaches.  It would be incredibly rare that an individual would have cervical pathology and that their only complaint would be headaches.  Thus, it was not likely ("less likely than not") that the Veteran's active duty headaches were due to cervical disc disease.  The examiner did not provide any further opinion or explanation concerning the Veteran's cervical spine disability.

As for the claimed bilateral hand and wrist disability, the physician opined that the disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician's reasoning was the following.  The Veteran complained of diffuse bilateral hand/wrist pain and that subjective complaints were the only positive finding.  She did not experience any significant weakness, there was no decreased range of motion, and there were no radiographic findings.  Based on a review of the Veteran's medical records, her symptoms were first commented on in 2012.  Her active duty complaints of hand pain were well localized complaints which pertained to specific anatomic regions.  If the Veteran's current diffuse non-specific complaints were related to her specific, anatomically localized complaints during service, objective findings would be expected (especially on x-ray), but there were no such objective findings.  Thus, her in-service episodes were acute and transitory and resolved without evidence of residual disability.  This was consistent with the examination conducted at the time of the Veteran's separation from service, which did not document bilateral hand complaints.

The September 2017 cervical spine opinion is inadequate because although the physician addressed why the Veteran's in-service headaches were not a manifestation of a cervical spine disability, the physician did not otherwise provide any specific opinion as to whether the Veteran's current cervical spine arthritis had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service.  

Moreover, the September 2017 hand/wrist opinion is also insufficient because it is, at least in part, based upon an inaccurate history.  In particular, the opinion is largely based on a finding that the Veteran's hand and wrist complaints were only subjective and that there were no objective abnormalities of the hands or wrists (to include on x-ray).  To the contrary, the reports of VA hand and wrist x-rays dated in February 2017 reveal that there was mild osteoarthrosis of the left third proximal interphalangeal joint and the right second and third metacarpophalangeal joints.  Hence, the September 2017 hand/wrist opinion is partly based upon an inaccurate history and is therefore insufficient.  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

Thus, a remand is unfortunately again necessary to obtain new opinions that address whether the Veteran's current cervical spine and bilateral hand and wrist disabilities were incurred in service.

Updated VA treatment records should also be secured upon remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file all outstanding records of the Veteran's treatment contained in the San Diego Vista electronic records system and dated since August 2017; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, request an opinion from an appropriate specialist physician other than the physician who provided the September 2017 opinions.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current cervical spine disability. 

The opinion provider should identify any cervical spine disability that has been diagnosed since approximately September 2013 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cervical spine disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's headaches in service, or is otherwise the result of a disease or injury in service? 

In answering the above question, the physician should specifically acknowledge and comment on any cervical spine disabilities diagnosed since approximately September 2013, the Veteran's reports of cervical spine symptoms in the years since service, all reports of and instances of treatment for headaches in the Veteran's service treatment records, and the April 2017 letter from acupuncturist C. Miller, L. Ac,. Dipl. Ac. in which she explains that migraines are often caused by cervical spine disabilities.  

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for cervical spine problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, request an opinion from an appropriate specialist physician other than the physician who provided the September 2017 opinions.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current bilateral hand/wrist disability. 

The opinion provider should identify any hand and wrist disability that has been diagnosed since approximately September 2013 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hand and wrist disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's hand problems/injuries in service, or is otherwise the result of a disease or injury in service? 

In answering the above question, the physician should specifically acknowledge and comment on any hand and wrist spine disabilities diagnosed since approximately September 2013, the instances of treatment for hand problems in the Veteran's service treatment records in December 1990 and July 1992, her reports of hand symptoms in the years since service, and all x-ray findings of hand and wrist abnormalities (to include the February 2017 VA x-ray findings of mild osteoarthrosis of the left third proximal interphalangeal joint and the right second and third metacarpophalangeal joints).

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

4.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




